 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEconomic Security Corporation of Southwest Areaand Allied Industrial Workers of America,AFL-C10, Petitioner. Case 17-RC-9684August 24, 1990DECISION ON REVIEW AND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTOn October 8, 1986, the Regional Director forRegion 17 issued a Supplemental Decision andOrder in the above-entitled proceeding in which heasserted jurisdiction over the Employer In accord-ance with Section 102 67 of the Board's Rules andRegulations, the Employer filed a timely requestfor review of the Regional Director's decision Bytelegraphic order dated July 17, 1987, the Boardgranted the Employer's request for review 1The Board has considered the entire record, in-cluding the briefs, and makes the following find-ingsThe facts are undisputed The Employer is incor-porated in the State of Missouri as a not-for-profit"commumty action agency" serving a four-countyarea 2 Its Articles of Incorporation grant it allpowers a Missoun not-for-profit corporation canexercise "relating to anti-poverty organizations, orfor the public welfare "Accordingly, the Employ-er receives Federal and state funds through variousgrants and contracts to administer such programsas Community Development, Employment andTraining, Family Planning, Head Start, and theHome Weathenzation Energy Assistance Pro-gram 3Federal4 and state5 laws require that the Em-ployer have a board of directors, and that(A) one-third of the members of the boardare elected public officials, currently holdingoffice, or their representatives, except that if1 The election was held March 21, 1985, and the ballots ImpoundedOn June 30, 1986, the Board remanded the case for further considerationin light of Res-Care, Inc , 280 NLRB 670 (1986), and Long Stretch YouthHome, 280 NLRB 678 (1986) The Regional Director, on October 8,1986, issued a Supplemental Decision and Order asserting jurisdiction andfurther ordenng that the impounded ballots be opened and counted, andthat a tally of ballots Issue On October 20, 1986, the Employer requestedreview on all issues2 The four counties served by the Employer are Barton, Jasper,Newton, and McDonald The Employer was Incorporated in October1965 by three individuals under the Missoun "General Not For ProfitCorporation Act" On October 6, 1965, the State of Missoun issued itsCertificate of Incorporation'The Employer's operations are organized into five departments em-ployment and training, community development, family planning, headstart, and energy While each department has its own director, the Em-ployer's executive director exercises general oversight over operations4 Community Services Block Grant Act, 42 U S C • 9901, § 9904(c)(3)(August 13, 1981)5 Community Action Agencies, Senate Bill No 564, An Act Relatingto Community Action Agencies (1984)the number of elected officials reasonablyavailable and willing to serve is less than one-third of the membership of the board, member-ship on the board of appointive public officialsmay be counted in meeting such one-third re-quirement, (B) at least one-third of the membersare persons chosen in accordance with democraticselection procedures adequate to assure that theyare representative of the poor in the area served,and (C) the remainder of the members are offi-cials or members of business, industry, labor,religious, welfare, education, or other majorgroups and interests in the community [Em-phasis added J6The Employer has incorporated these requirementsinto its bylawsSection 2(2) of the National Labor Relations Actprovides that the term "employer" shall not in-clude "any State or political subdivision there-of "7 To date, the Board has limited the "po-litical subdivision" exemption to entities "that areeither (1) created directly by the state, so as toconstitute departments or administrative arms ofthe government, or (2) administered by individualswho are responsible to public officials or to thegeneral electorate" Hawkins County, supra at 604-605 8The Regional Director found, and we agree, thatthe first part of the Hawkins County test was notsatisfied It is undisputed that the Employer wasnot created directly by any government entity Nospecial legislative act or public official was re-quired to create it Rather, the Employer was in-corporated by three private individuals under Stateof Missouri law as a not-for-profit corporation SeeTruman Medical Center v NLRB, 641 F 2d 570,572 (8th Cir 1981) (medical center organized under'The quotation is from the Federal statute See fn 4, supra The statestatute contains a virtually identical provision7 The "political subdivision" exemption has its basis in Tenth Amend-ment considerations of state sovereignty and the Eleventh Amendmentgrant of judicial immunity to the States Cresthne Memorial Hospital Assnv NLRB, 668 F 2d 243, 245 fn 1 (6th Or 1982) While the term "politi-cal subdivision" is not defined in the Act, the Supreme Court in NLRB vAtkins d1 Co. 331 U S 398, 441 (1947), stated that in interpreting Sec 2definitions, "the responsibility of representing the public interest andof reaching a judgment after giving due weight to all the relevant factorslay[s] primarily with the Board" See also NLRB v Natural Gas UtilityDistrict of Hawkins County (Hawkins County), 402 U S 600, 605 (1971)("The Board's construction of the [political subdivision exemption] is, ofcourse, entitled to great respect ")8 The Board and courts have also examined other evidence in deter-mining whether an entity is a political subdivision See Hawkins County,supra at 608 See also Truman Medical Center v NLRB, 641 F 2d 570,572-573 fn 2 (8th Or 1981), and Cape Girardeau Care Center, 278NLRB 1018, 1019 fn 5 (1986) Evidence pertaining to power of eminentdomain, power to levy taxes, public meetings, etc, provides additionalsupport for finding an entity to be a political subdivision, however, suchevidence is not crucial to the determination See Woodbury County Com-munity Action Agency, 299 NLRB No 65, slip op at fn 5 (1990)299 NLRB No 68 ECONOMIC SECURITY CORP563Missouri not-for-profit statute not created directlyby the State so as to constitute a department or ad-ministrative arm of the government)The second part of Hawkins County requires thatthe entity be "administered by individuals who areresponsible to public officials or to the generalelectorate" The Regional Director found that 8 ofthe Employer's 24-member board of directors9 areelected public officials, but that "a majority of theboard is neither appointed by nor subject to remov-al by public officials or the general electorate orhas no official connection with to [sic] any govern-mental body "" The Regional Director did notdiscuss the significance of the one-third "represent-ative of the poor" members on the board of direc-tors, but merely concluded the Employer had notsatisfied this portion of the Hawkins County test,citing Jefferson County Community Center, supraThe Employer, on the other hand, argues that itstripartite board of director structure means that itis administered by individuals responsible to publicofficials and the general electorate We agreeIn Jefferson County Community Center, supra at125, the Tenth Circuit Court of Appeals appliedthe second branch of the Hawkins County test to anonprofit Colorado corporation providing a varietyof educational and vocational services for the men-tally retarded and seriously handicapped Manage-ment of the agency was vested in a 15-memberboard of directors and, in finding that the boardwas not "administered by individuals responsible topublic officials or the general electorate," the courtfound that the board's composition was established"not by statute but by the bylaws of the corpora-tion" Id at fn 3 The court concluded, therefore,that to the extent the board was accountable topublic officials, they were accountable "by choice9 The Employer in its March 6, 1985 brief states that there are 22 cur-rent members of the board of directors, of which 8 are public officials ortheir appointed representatives The Employer in its October 18, 1986bnef, however, states there are 19 current members of the board of direc-tors, of which 7 are public officials or their appointed representatives''' The phrase in Hawkins County that to constitute a political subdivi-sion the entity must be "administered by" individuals responsible topublic officials or to the general electorate has been interpreted as requir-ing majority control of the entity See Jefferson County Community Centerv NLRB, 732 F 2d 122, 126 (10th Or 1984) (although 7 of 15 directorswere appointed by public agencies under the entity's bylaws, a "majorityof the Board" was neither appointed by nor subject to removal by publicofficials or the general electorate) Cf Truman Medical Center v NLRB,supra at 573 (medical center not political subdivision where 31 of 49 di-rectors were not appointed by or subject to removal by public officials orgeneral public), Pennsylvania State Assn of Boroughs, 267 NLRB 71, 72(1983) (nonprofit corporation a political subdivision where It was "gov-erned" by officers and board of directors, all of whom "must be eitherelected or appointed officials"), Northern Community Mental HealthCenter, 241 NLRB 323 (1979) (outpatient mental health care entity a po-litical subdivision where 12 of 14 members of board of directors appoint-ed by respective county boards of supervisors)rather than law" and, accordmgly, did not qualifyas a political subdivision 1'Here, unlike Jefferson County Community Center,the composition of the Employer's board of direc-tors is established by both Federal and state stat-utes, mcludmg the requirement that one-third ofthe members be "representative of the poor" andbe chosen in accordance with "democratic selec-tion procedures" In our opimon, the Federal andstate statutes envision an election by the poor ofone-third of the members of the board, and we findthat mdividuals so chosen are "responsible" by law"to the general electorate" within the meaning ofHawkins CountyThis opinion is confirmed by the way the Em-ployer has, in fact, applied the requirement thatone-third of the board of directors be chosen underdemocratic selection procedures adequate to assurethat they are representatives of the poor in the areaserved 12 As noted above, the State of Missourihas adopted verbatim the Federal statute's require-ment that "democratic selection procedures" be ap-plied in selecting "representative of the poor"members Likewise, the Employer's revised bylawsrequire that the Employer's "business and affairs"be managed by a tripartite board of directors, com-posed of not less than 15 or more than 36 members,as follows one-third are "elected public officials,"See also Cresthne Memorial Hospital Assn v NLRB, 668 F 2d at 245(no political subdivision where board of directors was not "responsibleby law to the electorate since the decision to include all citizens asmembers of the Hospital corporation is entirely the corporation's (deny-mg solely from the corporate constitution) and is subject to change"),Southwest Texas Public Broadcasting Council, 227 NLRB 1560, 1562 (1977)(television station not a political subdivision where the Board, Inter aimfound that Is]ignificantly, both the representation of public institutionson the Employer's board of trustees and the number of trustees appointedby such institutions are determined solely by the Employer's own articlesof incorporation")is The electorate in this case consists of two groups of voters in thefour-county area served The "representative of the poor in the areaserved" are elected by "low income" individuals in the area served bythe Employer See fn 15, Infra The "elected public official" board mem-bers are presumably elected by eligible voters in their respective jurisdic-tions In any event, the Hawkins County phrase "general electorate"clearly covers the four-county area served by the Employer, as that termhas been broadly defined to encompass even limited groups of electorsSee Salt River Project, 231 NLRB 11, 12 (1977) (board of directors elect-ed by property owners within the district), Electrical District NumberTwo, 224 NLRB 904 (1976) (board of directors elected by "property tax-payers of the proposed district who are qualified electors in the State ofArizona and in the proposed electrical district"), Oxnard Harbor District,34 NLRB 1285, 1289 (1941) (pre-Hawkins County case, board of harborcommissioners elected by "qualified voters of the distnct") See alsoLewiston Orchards Irrigation District v NLRB, 469 F 2d 698 (9th Cir1972) (per cunam), denying enf 186 NLRB 827, 828 (1970) In Lewiston,the Board had relied on a pre-Hawkins County analysis in finding the em-ployer was not exempt as a political subdivision of the State of Idaho be-cause, inter aim, the board of directors was not elected by "qualifiedvoters of the district," but merely by a "special class of voters, landowners, for the benefit of the particular member landowners " Indenying enforcement, the court stated that its examination of HawkinsCounty led It to conclude that the employer was an exempt political sub-division 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcurrently holding office, or their representa-tives"," "at least one-third" are persons chosen inaccordance with "democratic selection proceduresadequate to assure that they are representative ofthe poor in the area served", and the remainder areofficials or members of "business, industry, labor,religious, welfare, education, or other major groupsand interests in the community"Section 2 of the Employer's revised bylaws setsforth the procedure for selecting the "representa-tive of the poor" board members There are annualelections" at which two "low income representa-tives"15 and two "alternates" are elected fromeach of the four counties served by the EmployerA candidate and alternate may be nominated bythe Policy Advisory Council 18 serving the county,if at least 50 percent of the low-income members ofa council approve the nominee Interested low-income persons may also file for election with thechairman of the Community Involvement Commit-tee," provided they sign a statement verifyingthey are a low-income person in compliance withthe income guidelines then currently in effect Fi-nally, any group of 35 or more low-income personsmay petition the Community Involvement Commit-tee to place a non-low-mcome person's name onthe ballot 18The bylaws further provide "that if the number of elected officialsreasonably available and willing to serve is less than one-third of themembership of the board, memberslup on the board by appointive publicofficials may be counted in meeting such one-third reqturement "'4 The determination of individuals to serve on the board is made eachFebruary The term of office Is 1 year, and is limited to "five consecutiveyears or a total of ten years with one year in between" In addition, thereis a procedure by which any "community agency or representativegroups of the poormay petition for representation" on the board12 The bylaws state that a candidate is considered "low income" if shemeets the Income guidelines "currently in effect at the time of the elec-tion"16 Art III of the revised bylaws states that Policy Advisory Councilsof programs sponsored by or administered by the Employer shall be "in-cluded in the business of [the Employer] in an advisory capacity in theplanning of programs, operation of programs, and the evaluation of pro-grams, and further provides for representation by "low Income" personson the councils, with a minimum of nine members on each council Inselecting a nominee, a record of the minutes with the vote at a regularmeeting must be maintained12 The board's Community Involvement Committee conducts the elec-tion The committee consists of representatives of, each of the threegroups, who are appointed. by the president of the board for a. 1-yearterm The committee may also prescnbe any other election procedures asnecessary12 If any "community agency or representative groups of the poor" be-lieves it is Inadequately represented on the board of directors, It may peti-tion the board for representation by several procedures A group cannominate a candidate by obtaining 50 signatures and submitting. its peti-tion to the Board at least 30 days before the election That group is thenprecluded from the use of any other procedures within 90 days before,and 30 days after, the election Or, any group representing the poor or acommunity agency can nominate a candidate by obtaining 35 signaturesof low-Income persons residing in the area and submit it to the Communi-ty Involvement Committee at least 30 days after, and not later that 90days before, the annual election The petition must set forth the petition-er's reasons for believing It is Inadequately represented The committee'schairman requests that the matter be placed on the board's agenda at Itsnext regular meeting, and the petitioner is Invited to present its case onThe ballots are then drafted, with all nomineeslisted on the ballot "under the program that nomi-nated them or that they identify with "19 The re-vised bylaws further provide that voters must votefor candidates from two different program areas inorder for the ballot to be counted 20On the day of the election, ballot boxes areplaced at election sites at the centers and trainingfacilities "controlled or working in cooperation"with the Employer 21 Each voting site is super-vised by a judge selected by the Community In-volvement CommitteeAll ballot boxes are sealed and checked follow-ing the balloting 22 The eight candidates, and alter-nates, receivmg the highest number of votes win,and receive a number signifying their rank 23This elaborate election procedure ensures that"representative of the poor" board members arechosen "in accordance with democratic selectionprocedures adequate to assure they are representa-tive of the poor in the area to be served" In effect,this one-third of the board of directors is popularlyelected by the clientele the Employer serves Whenthis one-third "representative of the poor" boardmembers is combined with the one-third "publicofficials or their representatives" members, two-thirds of the board of directors are responsible topublic officials or to the general electorateThat the board of directors are not subject to re-moval from their positions under the Federal orstate statute does not alter our finding that they areresponsible to public officials or the general elec-torate 24 Responsibility to public officials or thegeneral electorate has never been interpreted, to re-quire that the board members be subject to remov-al from office by public officials or the generalelectorate in addition to being placed m office bypublic officials or the general electorate Indeed,the Board has found an entity to be a political sub-representation A, two-thirds vote of the board is required to sustain a pe-tition and, if successful, the candidate holds office until the next annualelection12 Any persons filing individually will be listed under a category indi-cating this fact2• Each voter must be at least 14 years or older, and must sign a regis-ter certifying that he is a low-income person in compliance with theIncome guidelines displayed at the election site and established by anoffice of management and budgetSi The revised bylaws list the following sites All Senior Citizens Cen-ters and Satellite Centers where permission is granted to do so, HeadStart Centers, Work Expenence Sites, Family Planning Clinics, Commu-nity Development Offices, and the Employer's business office22 If It "appears that the box has been opened," all ballots are voided22 All ballots are totaled and compared against the number of personssigning the register for that voting place If the number of ballots exceedsthe number of registrations, all ballots in that box are voided24 The Employer's revised bylaws provide that a director shall be re-moved automatically for falling to attend three consecutive board meet-ings The revised bylaws further provide that a director may be removedfor cause by a two-thirds vote of the board ECONOMIC SECURITY CORP565division in the absence of any evidence concerningremoval of the board members Prairie Home Cem-etery, 266 NLRB 678 (1983), Community Health &Home Care, 251 NLRB 509 (1980), Northern Com-munity Mental Health Center, 241 NLRB 323(1979), and City of Austell Natural Gas System, 186NLRB 280 (1970) See also University of Vermont,297 NLRB 291, 295 fn 23 (1989), and Salt River,supra, in which the Board found political subdivi-sions where the record was inconclusive concern-ing removalAlthough the Sixth Circuit stated in Skills Devel-opment Services v Donovan, 728 F 2d 294, 300(1984) (a case involving the applicability of theFair Labor Standards Act to a state contractorproviding services for the mentally retarded), thatremoval is the determinative factor in consideringwhether administrators are responsible to public of-ficials or the general electorate, the precedent citedin Skills does not support such a strict constructionIn Hawkins County, supra at 607-608, the SupremeCourt, in pointing out that the Board had erred,found that the commissioners were subject to re-moval from office by the governor, state attorneygeneral, county prosecutor, or a group of 10 citi-zens, in accordance with the State's General OusterLaw Notwithstanding this evidence of removal au-thority vested in those particular public officialsand the citizenry, the Court concluded that thecommissioners were responsible to the public offi-cial who appointed them, a county judge Id at609 The Eighth Circuit in NLRB v St Louis Com-prehensive Health Center, 633 F 2d 1268, 1270 fn 3(1980), cert denied 454 U S 819 (1981), held thatthe board members do not "serve at the pleasure ofpublic officials or the general electorate", however,the court did not elaborate on the meaning of"serve at the pleasure" Even more significantly,neither the court decision nor the underlyingBoard decision, 244 NLRB 784 (1979), contain anyreference to evidence concerning the board's com-position, appointment procedures, or removal pro-cedures In Truman Medical Center v NLRB, 641F 2d 570, 573 (8th Cr 1981), the court's findingthat the majority of board members were "neitherappointed by nor subject to removal by public offi-cials or the General electorate" was only one ofseveral factors the court examined in reaching theconclusion that the employer was not administeredby individuals responsible to public officials or thegeneral electorate Thus, the cited cases make re-moval a factor, but not the critical factor, which isconsistent with Board precedent 25The Sixth Circuit in Skills also relied on NLRBv Natchez Trace Electric Power Assn, 476 F 2d 1042(5th Or 1973), which found that the directors,elected by the association's membership, were notresponsible to public officials or the general elec-torate In so finding, the court, consistent with theunderlying Board decision, 193 NLRB 1098 (1971),apparently determined that the association's mem-bership did not constitute the "general electorate"We give little weight to the discussion of nonre-sponsibility because the determination that the asso-ciation's membership does not constitute the gener-al electorate appears inconsistent with the line ofcases clearly holding that limited groups of electorssuch as the association's membership are encom-passed by the term "general electorate" See fn 12,supraInasmuch as removal by public officials or thegeneral electorate has never been the critical factorin determining responsibility to public officials orthe general electorate, the absence of such removalauthority here does not require a different resultAccordingly, because a majonty of the board ofdirectors are responsible to public officials or tothe general electorate, we find the entity here to bean exempt political subdivision of the State of Mis-souri Accordingly, we do not have jurisdictionover the Employer and will dismiss the petition 26ORDERThe petition is dismissed25 See Pennsylvania State Assn of Boroughs, supra, in which the factthat the association's directors, who are either elected or appointed bor-ough officials, cannot continue to serve as directors after losing boroughoffice was one of several factors the Board relied on to conclude that theassociation is administered by individuals who are responsible to publicofficials or the general electorateWe concur in our dissenting colleague's sentiments that fundamental todemocracy is the pnnciple that those in political office remain responsibleto the electorate Our dissenting colleague, however, accords insufficientweight to the fact that the representatives of the poor in this case areelected and that the election procedure is designed to fulfill the statutorymandates that the representatives of the poor be chosen in accord withdemocratic selection procedures Because the statute mandates the appli-cation of democratic principles in the selection of the representatives ofthe poor, we believe our colleague's statement that the bylaws voluntari-ly establish the election process misses the pointIt is also the statute's mandating democratic principles that compels usto regard as less significant the absence of removal powers than our col-league does Certainly, in the cases on which the dissent relies, removal isan important factor, for in those cases the individual who could be re-moved was appointed, not elected Here, however, where the representa-tives of the poor are, pursuant to the statutory mandate, elected by thegeneral electorate, we do not believe it appropriate to Ignore the bedrockprinciple of democracy•election•simply because the elected individual(who only serves for I year) is not subject to removal by the generalelectorate26 We find It unnecessary to address the other Issues rased in the Em-ployer's request for review 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMEMBER OVIATT, dissentingFor the reasons discussed below, I find that theEmployer is not a "political subdivision" withinthe meaning of Section 2(3) of the Act, and istherefore subject to the Board's jurisdiction Theissue here is whether representatives of the poorserving on the Employer's board of directors are"responsible" to the electorate under the SupremeCourt's interpretation of Section 2(3) in HawkinsCounty, supraIn accordance with the requirements of Federaland state laws for community action agencies re-ceiving Federal funds, the Employer's board of di-rectors is tripartite One-third are elected public of-ficials currently holding office, or their representa-tives, one-third are members of business, industry,labor, religious, welfare, educational, or othermajor groups and interests in the community, andone-third are representatives of the poor NeitherFederal nor state law, however, specifies the termof office of the representatives of the poor, and nei-ther requires that procedures be established bywhich the poor may remove their representatives,once those representatives have been elected TheEmployer's bylaws alone address these mattersUnder the Employer's bylaws, the representa-tives of the poor are chosen at secret-ballot elec-tions in each of the four counties served by theEmployer Each has a 1-year term, renewable for 4more consecutive years After a" 1-year break, eachmay serve another 5 consecutive years All direc-tors, including those representmg the poor, may beremoved for cause, but only by a two-thirds voteof the board No procedure exists by which poorpersons can recall or remove their elected repre-sentativesThe board of directors alone can amend the Em-ployer's bylaws This may be done by a two-thirdsvote of those board members present and voting2at any regular board meeting, on 5 days' notice tothe directors There is no requirement that the di-rectors' constituents be notifiedThe Employer asserts that it is a political subdi-vision, exempt from the Board's junsdiction underSection 2(3) of the Act The Employer is not cre-ated directly by the State, however If it is to qual-ify as a political subdivision under our Act, there-fore, a majority of the individuals administering theEmployer must be "responsible" to public officials1 A political subdivision must have been created directly by the Feder-al, state, or local government or be administered by individuals who areresponsible to public officials or to the general electorate NLRB v Natu-ral Gas Utility District of Hawkins County, 402 US 600, 604-605 (1971)'A quorum consists of at least 50 percent of the nonvacant seats onthe board (12 of the board's present 24 members)or to the general electorate 3 Only one-third of the-Employer's directors are elected public officialsOne-third are members of major community groupsor interests, but these directors are not chosen bypublic officials or by the general electorate Thus,for the Employer to succeed in its argument, itmust demonstrate that the one-third of its directorselected by the poor are "responsible" to the elec-torateThe Regional Director found that the Employerhad not met its burden The majority reverses, rea-soning that because the composition of the Em-ployer's board of directors conforms to Federaland state funding requirements and because one-third of the board members are "representatives ofthe poor," a majority of the directors are thereforeresponsible to public officials or to the generalelectorate 4 True enough, when the one-third whoare public officials is combined with the one-thirdwho represent the poor, there is a majority But,whether this majority "is responsible to" public of-ficials or to the general electorate is an entirely dif-ferent matter The question is whether the electionof the poor's representatives by itself is sufficient tomake those representatives "responsible" to thepoorThe Court in Hawkins County, supra, emphasizedthe importance of whether the persons governingan entity alleged to be a political subdivision are"subject to removal proceedings at the instance" ofelected officials or private citizens HawkinsCounty, supra, 402 U S at 605 The Court tookpains to correct the Board's erroneous finding inthe case that the Hawkins County commissionerswere not subject to removal Id at 607 The Courtconcluded (402 U S at 608)Plainly, commissioners who are beholden to anelected public official for their appointment,and are subject to removal procedures applica-ble to all public officials, qualify as "individ-uals who are responsible to public officials orto the general electorate" within the Board'stest [Emphasis added ]The Supreme Court's analysis has been strictlyfollowed by the courts of appeals and the BoardThus, in Truman Medical Center v NLRB, 641F 2d 570 (8th Cir 1981), the Eighth Circuit, en-'I accept for the purposes of this case my colleagues' conclusion thatmajority control by such persons is enough to show that an entity is "ad-ministered" by individuals responsible to public officials or to the generalelectorate (see fn 10, supra, and cases cited there)4 It can be contended that, as the poor are only a part of the generalelectorate, the poor's choice of representatives to the Employer's board isnot the choice of the electorate at large I find much to commend thisposition See Chairman Stephens' dissent in Woodbury County CommunityAction Agency, 299 NLRB No 65 (1990) I shall assume for argument'ssake, however, that the "poor" are synonymous with the "electorate" ECONOMIC SECURITY CORP567forcing a Board order, found that the Center, a mi-nority of whose directors were appointed by or as-sociated with local governmental bodies or theUniversity of Missouri, was not a political subdivi-sion The court stressed that a majority of the Cen-ter's governing directors were "neither appointedby nor subject to removal by public officials or thegeneral public" and that, while the University ofMissouri had a theoretical veto power over ap-pointment of the Center's top officials, the Univer-sity did "not possess the power to remove any ofthe officials once they [had] been appointed" Id at573 In Skills Development Services v Donovan, 728F 2d 294, 300 (6th Cir 1984), the court identifiedthe critical point under Hawkins County as "an abil-ity by public officials or the general public toremove an offending administrator" Also see,NLRB v Natchez Trace Electric Power Assn, 476F 2d 1041, 1045 (5th Or 1973), Cape GirardeauCare Center, 278 NLRB 1018, 1019 (1986) 5 Thus,the case law advances the fundamental principleunderlying our representative form of govern-mentŠthose who manage a political entity mustcontinue to be responsible to those who put them5 My colleagues in the majority contend that the precedent cited inSkills does not support what they term the Sixth Circuit's "strict con-struction" Among the cases cited by the majority in support of its posi-tion that the Board has found an entity to be a political subdivision in theabsence of any evidence of the electorate's authority to remove its boardmembers is City of Austell Natural Gas System, 186 NLRB 280 (1970)That case preceded the Supreme Court's decision in Hawkins County,however, and turned on the fact that the gas system was created directlyby the State of Georgia and that the gas system board constituted an ad-ministrative or departmental arm of the City of Austell, Georgia TheNLRB never reached the question whether the gas system board was ad-ministered by individuals who were "responsible" to public officials orthe general electorate As for Prairie Home Cemetery, 266 NLRB 678(1983), Community Health & Home Care, 251 NLRB 509 (1980), andNorthern Community Mental Health Center, 241 NLRB 323 (1979) alsocited by the majonty, the decisions do not reveal whether the Board fo-cused on, or specifically considered, the removal question Thus, themere fact that removal was not specifically discussed in these Board caseshardly proves that removal authority is not an Important considerationThe majority also contends that Hawkins County does not stand for theproposition that the authority to remove is cntical to the analysis ofwhether the entity's directors are "responsible" to public officials or thegeneral electorate The majonty relies on the fact that in the Court'ssummary conclusion at the end of its opinion the Court states that thecommissioners were "responsible" to an elected county judge (The judgewas not the person who could remove the commissioners ) HawkinsCounty, supra, 402 U S at 609 But the operative language on this Issueoccurs earlier in the Court's opinion, where, as I have already observed,the Court gives equal weight to the fact that the commissioners were ap-pointed by an elected official and to the fact that they could be removedunder procedures initiated by elected officials or members of the generalelectorate Id at 608 Thus, the commissioners need not have been sub-ject to removal by the same elected official who appointed them, but, inthe Court's view, at the very least they had to be subject to removal atthe instance of an elected public official or the general electorateBoth the Ninth and Eleventh Circuits have explicitly adopted the Skillsapproach in Powell v Tucson Air Museum Foundation of Pima, 771 F 2d1309, 1311-1312 (9th Cir 1985), and in Williams v Eastside Mental HealthCenter, 669 F 2d 671, 679 (11th Cif ), cert denied 459 US 976 (1982)The Eighth Circuit has also made the ability of public officials to removeboard members the focus of Its inquiry into whether the board membersare "responsible" to public officials or to the general electorate St JudeIndustrial Park Board v NLRB, 760 F 2d 223, 225-226 (8th Cir 1985)in office And, the electorate's check on the misuseor abuse of the power conferred on their electedrepresentatives is through the electorate's right ofremoval of those representatives during their termof office, however seldom that right may be exer-cisedIn this case, a director on the board elected bythe poor who has abused his office cannot be re-moved or recalled during his term by the peoplewho elected him Only two-thirds of the board ofdirectors itself can remove a director, and this rightderives solely from the Employer's bylaws Thus,not only are directors removable by the Employ-er's choice rather than by law, but also, to theextent that the directors are removable, it is onlyby other board members and not by the electorateThat, in my view, is not the kind of removal au-thority contemplated in Hawkins County or itsprogeny For it makes the colleagues of a directorrepresenting the poor (one-third of whom are notelected by anyone and another one-third of whomare not elected by the poor), rather than the direc-tor's constituents, the sole judges of that director'sconduct 6If the public laws governing the election of therepresentatives of the poor required their annualelection, I would be more inclined to find them re-sponsible to their constituents With a 1-year termembedded in the organic statutes, representativesengaging in misconduct could quickly be voted outof office by their constituents While the directorshere have a 1-year term of office, that term is es-tablished not by Federal or state statute but by theEmployer's bylaws These bylaws can be changedby a two-thirds' vote of those members in attend-ance at a regular board meeting If there is a barequorum of 12 directors present, as few as 8 canamend the bylaws and presumably can mcrease thedirectors' term of office and abolish any removalprocedure Thus, to the extent that the present 1-year term confers upon the directors some degreeof responsibility to the electorate, "they are so ac-countable by choice rather than by law" JeffersonCounty Community Center v NLRB, 732 F 2d 122,125 fn 3 (10th Cir ), cert denied 469 U S 1086(1984) In my view, that is not the type of responsi-bility that qualifies an entity as a political subdivi-6 Much effort is expended by the majority in demonstrating that, as re-quired by Federal and state statutes establishing the community servicesblock grants and community action agencies, one-third of the Employer'sboard of directors are "persons chosen in accordance with democratic se-lection procedures" See Community Services Block Grant Act, 42 U S C •9901, 9904(c)(3) (1981) Whether the procedures for electing the poor inthe first Instance are "democratic" does not answer fully the questionunder our statute addressed by the Hawkins County test•whether thoserepresentatives, once elected, continue to be accountable to the elector-ate That is the question posed by this case 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion under Section 2(3) of the Act Cresthne Memo-rial Hospital Assn v NLRB, 668 F 2d 243 (6th Cir1982), Jefferson County Community Center vNLRB, supraIn sum, I conclude, as did the Regional Director,that under Section 2(3) of the Act, the Employer isnot an entity entitled to exemption from our juris-diction Accordingly, I would process the electionpetition